Order entered October 6, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00497-CR

                            HECTOR RIVAS-MACIAS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 064769

                                           ORDER
       Appellant was convicted of indecency with a child. Appellant’s brief identifies the

complaining witness by her full name. Accordingly, we STRIKE the appellant’s brief filed on

September 30, 2015. We ORDER appellant to file, within TEN DAYS of the date of this order,

amended briefs that identify the complaining witness by initials only.

       We DIRECT the Clerk to send copies of this order to counsel for all parties.

                                                      /s/   ADA BROWN
                                                            JUSTICE